t c summary opinion united_states tax_court deforest and rose m dorroh petitioners v commissioner of internal revenue respondent docket no 3701-01s filed date deforest and rose m dorroh pro_se gerald l brantley for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioners' federal_income_tax for and a penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether dollar_figure of a dollar_figure payment received by rose m dorroh petitioner from her former employer during is excludable from gross_income under sec_104 and whether petitioners are liable for the penalty under sec_6662 some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners were legal residents of san antonio texas petitioner was an employee of the defense finance and accounting service dfas an agency in the u s department of defense at the time her employment with that agency was mutually terminated during petitioner had completed at trial respondent conceded that dollar_figure representing attorney's_fees paid_by petitioner in recovering the dollar_figure is excludable from gross_income pursuant to decisions of the court_of_appeals for the fifth circuit to which this case would be appealable were it not a small_tax_case 220_f3d_353 5th cir affg in part vacating and remanding in part tcmemo_1998_362 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 54_tc_742 affd 445_f2d_985 10th cir additionally petitioners conceded unreported interest_income of dollar_figure petitioners are husband and wife and filed a joint federal_income_tax return for the principal issue the dollar_figure involves only mrs dorroh approximately years_of_service as a federal employee petitioner was a data transcriber or a voucher examiner for dfas at kelly air force base at san antonio texas in essence petitioner's duties were to examine vouchers or bills submitted by commissary vendors and approve them for payment petitioner's relations with her immediate supervisors at dfas were not good during a confrontation with one of her superiors on date petitioner sustained an injury on the job when she fell injuring her head neck and back the injury was disabling and petitioner came under the care of a doctor she was unable to work for intermittent periods and qualified for worker's compensation benefits under the federal worker's compensation act petitioner however continued her work with dfas and received worker's compensation benefits when she was unable to work after her employment with dfas was mutually terminated in petitioner continued receiving worker's compensation benefits at trial petitioner had a claim pending for total and permanent disability benefits during the course of her employment petitioner filed numerous complaints within and without the chain of command in dfas complaining of various workplace conditions apparently not satisfied with whatever actions if any that were taken by dfas to address these complaints petitioner contacted a counselor with the equal employment opportunity commission eeoc at least three times during complaining that dfas had discriminated against her based on her race gender and in reprisal for having successfully prevailed against dfas in an earlier proceeding the nature of which was not explained at trial petitioner complained that as a result dfas supervisors made adverse employee reviews of her increased her workload and did not provide her office accommodations equivalent to those of other coworkers petitioner engaged the services of an attorney and an informal complaint of discrimination was filed with eeoc in this informal complaint the relief petitioner sought was a finding of discrimination a job performance evaluation of exceptional with a cash performance award and compensatory_damages of dollar_figure for discrimination in violation of the civil rights act of publaw_102_166 sec 105_stat_1071 petitioner's informal complaint did not seek any relief for physical injury or sickness or any corrective relief relating to the date incident when petitioner injured her back at work the eeoc counselor was not able to resolve informally petitioner's complaint and advised that she could file a formal complaint with eeoc petitioner through her attorney thereafter filed two formal complaints with eeoc the first in and the second in in both formal complaints petitioner alleged approximately instances or occurrences in which she was discriminated against based on race color national origin sex and reprisal for prior complaint activity neither of petitioner's formal complaints involved allegations of personal physical injuries or physical sickness after an investigation by eeoc of the first formal complaint it was determined that petitioner had established a prima facie case that dfas had discriminated against petitioner on the basis of race and reprisal before an investigation by eeoc was concluded on the second formal complaint the parties dfas and petitioner agreed to submit the case to mediation an eeoc investigator was the mediator petitioner's attorney represented petitioner in the mediation proceedings in due course a settlement agreement was reached and signed by the parties on date in the agreement petitioner agreed to resign from her employment with dfas and not seek employment with any dfas activity world wide petitioner further agreed that she would not file any suit against dfas for any violation of the civil rights act of or under any other federal or state law in connection with any of the formal and informal complaints she had filed with the eeoc against dfas in consideration for petitioner's concessions dfas agreed to pay petitioner dollar_figure agreed to various corrections to petitioner's personnel records cancellation of any pending disciplinary actions against her and give only neutral references in any future employer inquiries of petitioner dfas paid petitioner the dollar_figure during the mediation agreement listed each of the formal and informal complaints petitioner had filed with the eeoc and the agreement by its terms was for the express settlement of these complaints the agreement concluded that it represented the sum total of the provisions made by the parties with each party having had the opportunity to read and raise questions about its meaning prior to signing petitioner and her attorney signed the agreement along with a representative of dfas and the mediator the agreement makes no references to settlement of any claims by petitioner for physical injuries or sickness or emotional pain and suffering nor does the agreement make reference to petitioner's worker's compensation case and the worker's compensation benefits she was receiving at that time the agreement however includes an attachment not referenced or identified in the agreement which is a standard form 50-b u s office of personnel management entitled notification of personnel action that form lists petitioner's resignation from dfas on date which was approved by dfas on date the remarks portion of the form states i am officially resigning from federal service for medical and mental and physical trauma please see my dr statement that will officially be a part of my sf for the year dfas issued to petitioner a form_1099 for nonemployee compensation in the amount of dollar_figure representing the amount_paid by dfas pursuant to the mediation agreement petitioners did not include this payment as income on their federal_income_tax return in the notice_of_deficiency respondent determined that the dollar_figure payment constituted gross_income and further determined petitioners failed to report dollar_figure in interest_income on their federal_income_tax return as noted earlier petitioners conceded the unreported interest_income adjustment and respondent conceded that dollar_figure of the dollar_figure payment was excludable from gross_income sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_1_104-1 income_tax regs defines damages received as an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution amounts are excludable from gross_income only when the underlying cause of action giving rise to the recovery is based on tort or tort type rights and the damages were received on account of personal injuries or sickness 515_us_323 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 504_us_229 determination of the nature of the claim is a factual inquiry and is generally made by reference to the settlement agreement 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir w here an amount is paid in settlement of a case the critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir an important factor in determining the validity of the agreement is the intent of the payor in making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 if the payor's intent cannot be clearly discerned from the settlement agreement the intent of the payor must be determined from all the facts and circumstances of the case including the complaint filed and details surrounding the litigation robinson v commissioner supra pincite although the taxpayer must show that the damages were received on account of personal injuries or sickness under the second requirement of commissioner v schleier supra subsequent to that decision congress amended sec_104 a to provide that amounts are excludable only if received on account of personal physical injuries or physical sickness sec_104 emphasis added the flush language in sec_104 further provides that emotional distress shall not be treated as a physical injury or physical sickness under sec_104 as amended and in effect for the mediation agreement pursuant to which the dollar_figure was paid to petitioner clearly was not a settlement of personal physical injuries or physical sickness the agreement is very explicit to the effect that the payment was in consideration of the resignation of petitioner as an employee of dfas and petitioner's agreement not to file suit against dfas for violations of the civil rights act of petitioner however sustained a personal injury in in the course of her employment however that injury is not addressed in the mediation agreement and moreover petitioner was otherwise compensated for that injury through worker's compensation benefits she was receiving at the time of the agreement and even at the time of trial petitioners argue that because standard form_50 is attached to the mediation agreement the language in small_business job protection act of publaw_104_ sec 110_stat_1838 effective for amounts received after date sf is part and parcel of the mediation agreement and therefore establishes that the dollar_figure represented payment for personal physical injuries the court rejects that argument the mediation agreement carefully recites the various bases upon which settlement was reached petitioner's on-the-job injury is not listed in the mediation agreement indeed if petitioner's contention is correct and the work-related injury is deemed to have been part of the mediation agreement such a conclusion could seriously impair petitioner's entitlement to worker's compensation benefits because the agreement was intended to settle all differences between the parties petitioner however at the time of trial continued pursuing her worker's compensation case on this record the court is satisfied that the dollar_figure payment to petitioner by dfas did not include any amount for physical injuries or physical suffering respondent therefore is sustained on this issue the final issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement in tax or for negligence or disregard of rules and regulations sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added as noted earlier sf in the remarks portion stated that petitioner was resigning her employment because of medical mental and physical trauma to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies under sec_6664 however no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for the portion and that the taxpayer acted in good_faith with respect to the portion of the underpayment under sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 for purposes of sec_6662 understatement is defined as the excess of tax required to be shown on the return over the amount of tax that is shown on the return reduced by any rebates sec_6662 sec_6662 provides that the amount of the understatement shall be reduced by that portion of the understatement that is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for the treatment or any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return and there is reasonable basis for such treatment the tax that was required to be shown on petitioners' return based on respondent's adjustments was dollar_figure petitioners' return showed a tax of dollar_figure petitioners understated their tax by dollar_figure which clearly exceeds the greater of dollar_figure or percent of the tax required to be shown on the return ie dollar_figure it follows that petitioners' understatement_of_tax was substantial for purposes of sec_6662 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant drummond v commissioner tcmemo_1997_71 the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner the court recognizes that because of respondent's concession that dollar_figure of the dollar_figure settlement is excludable from gross_income and petitioners' concession of dollar_figure in unreported interest_income the exact amount of the understatement will be determined in the rule computation tcmemo_1997_72 petitioners did not act with reasonable_cause and in good_faith in failing to include the dfas settlement as gross_income on their return prior to filing their return petitioners through their attorney contacted dfas about the form_1099 issued by dfas requesting that it be corrected petitioners were advised in two letters from the attorney for dfas that the payment to them was not for personal injuries and could not be excluded from gross_income under sec_104 there is no showing that petitioners contacted any other professional advisors on this question they simply chose to ignore the form_1099 and did not include the payment as income on their tax_return respondent therefore is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
